Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/496743 
    
        
            
                                
            
        
    

Parent Data16496743, filed 09/23/2019 is a national stage entry of PCT/CN2018/080416, International Filing Date: 03/26/2018claims foreign priority to 201710208721.5, filed 03/31/2017


Status of Claims
Amendments filed on 05/11/2021 were entered.
Claims 1-7 are pending. 
No claim is allowed. 

DETAILED ACTION
	
Response to Remarks
Applicant’s response to non-final office action filed on 05/11/2021 is acknowledged.   Applicant’s arguments were fully considered but were not found persuasive.  Hou teaches that Artemisinin derivatives possess strong anti-inflammatory and immunosuppressive functions, and have shown significant therapeutic effects on SLE clinically and SM934, (introduction).  In vitro, SM934 enhance Hou et al teaches that SM934 enhanced IL-10 production. It does not explicitly teach treatment or effects on inflammatory bowel diseases (IBDs) which includes Crohn’s disease and ulcerative colitis.   Ming-Cai Li et al. Inflammatory bowel diseases (IBDs), including Crohn’s disease and ulcerative colitis are chronic inflammatory disorders of gastrointestinal tract. Interleukin-10 (IL-10) is a regulatory cytokine which inhibits both antigen presentation and subsequent pro-inflammatory cytokine release, and it is proposed as a potent anti-inflammatory biological therapy in chronic IBD.  Many methods of IL-10 as a treatment for IBD have been published.  Ming further teaches that novel IL-10-related cytokines, including IL-19, IL-20, IL-22, IL-24, IL-26, IL-28 and IL-29, are involved in regulation of inflammatory and immune responses. The use of IL-10 and IL-10-related cytokines will provide new insights into cell-based and gene-based treatment against IBD in near future. (Abstract).
Ming-Cai teaches that therapeutic approaches caused a significant reduction in intestinal inflammation in different mouse models, and they might be useful for treatment of human IBD. (Results and conclusion).
Specification
Specification discloses in section 1, (page 7).
II. Experimental Method
[I] Establishment of DSS-induced ulcerative colitis model in mice and pharmacodynamic evaluation

artemisinin derivative having anti-inflammatory immunosuppressive activity.
Hou teaches that Artemisinin derivatives possess strong anti-inflammatory and immunosuppressive functions, and have shown significant therapeutic effects on SLE clinically and SM934, (introduction).  
Inflammatory bowel diseases [IBD] is an immune-mediated inflammatory disease, comprises both Crohn’s disease and ulcerative colitis.
Li et al teaches that artemisinin derivatives can be administered through oral, parenteral, pemasal, perlingual, transocular, per respiratory tract or per rectum routines, especially as tablet or enteric coated pill, injection water solution, sublingual tablet, patch, suppository, cream, ointment, gels for skin use, etc. (lines 57-60, col3)
It also teaches hard capsule (Example 22). In regards to claim 4 drawn to tablets and capsules.
	Therefore, claimed invention is considered obvious over Hou et al. Ming et al and LI et al. for the reasons cited in the office action.
The rejection was not based on anticipation, it was obviousness rejection.  The rejection was maintained for the same reasons as cited in the previous office action.
MPEP 2141 states that “The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.”   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 


Election of Invention

Applicants elected group I, Species SM934 and method of treating inflammatory Bowel disease.

1-
    PNG
    media_image1.png
    111
    221
    media_image1.png
    Greyscale
(SM934)


35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Li-Fei  Hou et al. (SM934 Treated Lupus-Prone NZB×NZW F1 Mice by Enhancing Macrophage Interleukin-10 Production and Suppressing Pathogenic T Cell Development. 2012, PLoS ONE 7(2): e32424. https://doi.org/10.1371/journal.pone.0032424, 892 dated 04/02/2021),  Ming-Cai Li et al. (World J Gastroenterology. 2004 Mar 1; 10(5): 620–625, Published online 2004 Mar 1. doi: 10.3748/wjg.v10.i5.620, IL-10 and its related cytokines for treatment of inflammatory bowel disease, 892 date 04/02/2021) and Li, Ying et al. (US Patent 8,129,426 also published as US 20090298881).  These references teach treatment of inflammatory bowel disease by SM934 and other artemisinin derivatives which embraces Applicants claimed invention.  Se the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 1 and 3. Hou net al. teaches that Artemisinin and its SM934, a water-soluble artemisinin analogue, on lupus-prone female NZB×NZW F1 mice. (Abstract)
In regards to claim 5, Hou et al teaches that furthermore, the therapeutic effects of SM934 on NZB/W F1 mice were tightly linked to enhancing IL-10 production from macrophages, which was absent in MRL/lpr mice.  Collectively, the results of this study demonstrated the therapeutic effects of artemisinin derivative SM934 on female NZB/W F1 mice with established nephritis. SM934 treatment could correct pathogenic helper T cell commitment and enhance IL-10 production that might be beneficial for future lupus treatment. (See last 2 lines of second para on page2 and last para both on left col.)
Hou teaches multifactorial pathogenesis resulted in scarcity of therapeutic approaches for Systemic Lupus Erythematosus.(SLE). Artemisinin derivatives possess strong anti-inflammatory and immunosuppressive functions, and have shown significant therapeutic effects on SLE clinically and SM934, (introduction).  It teaches that routinely, IL-10 is deemed a regulatory cytokine. IL-10 could inhibit IFN-γ production and proliferation of CD4+ T cells through its direct inhibitory effects on T cells or indirect inhibitory effects on antigen-presenting cells. Many cells produce IL-10, especially the myeloid cells, and IL-10 released from myeloid cells can maintain Foxp3 expression and suppressive function of Treg cells in a paracrine manner. Thus, the role of IL-10 remains controversial in SL (Introduction). 

Hou et al. teaches that artemisinin derivative SM934 exerted valuable therapeutic effects on lupus-prone female NZB/W F1 mice and possessed the great potential for future lupus treatment. The therapeutic mechanism of SM934 might be attributed to its regulating development of helper T cell subsets and enhancing IL-10 production. (Discussion).
In vitro, SM934 enhanced IL-10 production from primary macrophages stimulated with IFN-γ.
Hou et al. teaches that artemisinin analogue SM934 had therapeutic effects on lupus-prone female NZB/W F1 mice by inhibiting the pathogenic helper T cell development and enhancing anti-inflammatory cytokine IL-10 production. (Conclusion/Significance)
Hou et al teaches that SM934 enhanced IL-10 production. It does not explicitly teach treatment or effects on inflammatory bowel disease (IBDs), including Crohn’s disease and ulcerative colitis.

Ming-Cai Li et al. Inflammatory bowel diseases (IBDs), including Crohn’s disease and ulcerative colitis are chronic inflammatory disorders of gastrointestinal tract. Interleukin-10 (IL-10) is a regulatory cytokine which inhibits both antigen presentation and subsequent pro-inflammatory cytokine release, and it is proposed as a potent anti-inflammatory biological therapy in chronic IBD. Many methods of IL-10 as a treatment for IBD have been published. The new strategies of IL-10 treatment, including recombinant IL-10, the use of genetically modified bacteria, gelatine microsphere containing IL-10, adenoviral vectors encoding IL-10 and combining regulatory T cells. Novel IL-10-related cytokines, including IL-19, IL-20, IL-22, IL-24, IL-26, IL-28 and IL-29, are involved in regulation of inflammatory and immune responses. The use of IL-10 and IL-10-related cytokines will provide new insights into cell-based and gene-based treatment against IBD in near future. (Abstract).
Ming-Cai teaches that therapeutic approaches caused a significant reduction in intestinal inflammation in different mouse models, and they might be useful for treatment of human IBD. (Results and conclusion).

Hou et al. and Ming-Cai Li et al does not teach method of administering the compound as in claim 4.  Li et al. teaches a composition of water-soluble artemisinin derivatives, their preparation methods, the pharmaceutical compositions containing the 

Li et al teaches that artemisinin derivatives can be administered through oral, parenteral, pemasal, perlingual, transocular, per respiratory tract or per rectum routines, especially as tablet or enteric coated pill, injection water solution, sublingual tablet, patch, suppository, cream, ointment, gels for skin use, etc. (lines 57-60, col3)
It also teaches hard capsule (Example 22). In regards to claim 4 drawn to tablets and capsules 
Therefore, a person skilled in the art at the time the invention was filed would have reasonable expectation of success and would have options to administer artemisinin and its derivatives administered by various method as taught by Li et al. 

In regards to claim 5 drawn to treatment of inflammatory bowel disease, Crohn disease and chronic enteritis, Hou et al. and Li et al does not explicitly teach treatment of disease as in claim 5, including inflammatory bowel disease (elected).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use artemisinin derivatives as taught by Hou et al., Ming-Cai Li et al and Li et al which teaches that artemisinin derivative enhance IL-10 and can be used for the treatment of inflammatory disease including IBD and Crohn disease.  Therefore, compound SM934 elected compound would also expected to enhance IL-10 and can be used to treat as anti-inflammatory agent.  Interleukin-10 (IL-10) is an immunoregulatory cytokine that has been identified as being involved in several diseases including IBD. 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, 

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. 

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shen, Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SABIHA N QAZI/Primary Examiner, Art Unit 1628